DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/22/2022 has been entered. Claims 30,33,36 and 39 have been amended. No Claim has been canceled in this amendment. New Claims 42-49 have been added in this amendment. Claims 30-49 are still pending in this application, with claims 30,33,36 and 39 being independent.

Claim Objections
Claims 30,33,36,39 and 42-45 are objected to because of the following informalities:
In claim 30, the phrase “an ID information . .” is a repetition of the limitation “communicating the ID . .”
In claim 33, the phrase “an ID information . .” is a repetition of the limitation “communicating the ID . .”
In claim 33, the phrase “receiving . .” and other steps of the method missing details of who is performing the steps of the method
In claim 36, the phrase “an ID information . .” is a repetition of the limitation “communicating the ID . .”
In claim 39, the phrase “an ID information . .” is a repetition of the limitation “communicating the ID . .”
Claim 42 is missing details of who is performing the claimed step of the method
Claim 43 is missing details of who is performing the claimed step of the method
Claim 44 is missing details of who is performing the claimed step of the method
Claim 45 is missing details of who is performing the claimed step of the method

Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
In the published disclosure paragraph [0204], line 7, the phrase “interfering” should be corrected to – interfered ---
	
The applicant is requested to verify that the references for rest of the published disclosure are included in the published disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-31,33-34,36-37,39-40 and 42-49 are rejected under 35 U.S.C. 103 as being unpatentable over CAO et al. (US 2021/0274511 Al, hereinafter referred to as “Cao”) in view of BALDEMAIR et al. (US 2021/0307020 Al, hereinafter referred to as “Baldemair”) and further in view of LG (3GPP TSG RAN WG1 meeting #94bis R1-1810292, hereinafter referred to as “Lg”).
	
Regarding claims 30,33,36 and 39, Cao discloses a method and apparatuses (Cao Fig.6 Ref:105-a,105-b Para[0104] The base stations (i.e. apparatuses)) of wireless communication, comprising: transmitting and receiving, by a first communication node (Cao Fig.6 Ref:105-b Para[0104] The base station (i.e. first communication node)), a first reference signal that includes an interference status information (Cao Para[0020] The alert using reference signal (i.e. interference status information)) about remote interference between the first communication node (Cao Fig.6 Ref:665 Para[0020,0120] The base station 105-b sends a remote interference signal (i.e. first reference signal) for detected interference) and a second communication node (Cao Fig.6 Ref:105-a Para[0104] The base station (i.e. second communication node)), wherein the first reference signal is transmitted in preconfigured time periods (Cao Fig.3 Ref:302,320 Para[0082] The victim base station sends the first reference signal using frequency and time resources reserved (i.e. preconfigured time period)), wherein the first reference signal is transmitted at multiple occasions in each of the preconfigured time periods (Cao Fig.3 Ref:302,320 Para[0082] The multiple symbol periods (i.e. occasions) are reserved for reference signal transmission), wherein each occasion of the multiple occasions corresponds to a periodicity (Cao Fig.3 Ref:302,320 Para[0082] Each symbol (i.e. occasion)) of transition between uplink and downlink communications of the first communication node (Cao Fig.6 Ref:302,320 Para[0082] The guard period (i.e. transition period) is used for reserving resource (i.e. symbol) for sending the reference signal).
Cao does not explicitly disclose wherein transmissions of the first reference signal in the multiple occasions carry an ID information that is a same ID information in each of the multiple occasions, and communicating the ID information associated with the first communication node using the first reference signal.
However, Baldemair from the same field of invention discloses wherein transmissions of the first reference signal in the multiple occasions carry an ID information that is a same ID information in each of the multiple occasions (Baldemair Para[0009,0053] The interference indication is carried by reference signal which is repeated and contains the cell ID), and communicating the ID information associated with the first communication node using the first reference signal (Baldemair Para[0009,0051] The network node (i.e. first communication node) transmits the reference signal which contains the cell ID).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cao to have the feature of “wherein transmissions of the first reference signal in the multiple occasions carry an ID information that is a same ID information in each of the multiple occasions, and communicating the ID information associated with the first communication node using the first reference signal” as taught by Baldemair. The suggestion/motivation would have been for improved handling of BS-to-BS interference (Baldemair Para[0004]).
Cao in view of Baldemair does not explicitly disclose wherein the interference status information includes an acknowledgement (ACK) that indicates that no interference exists.
However, Lg from the same field of invention discloses wherein the interference status information includes an acknowledgement (ACK) that indicates that no interference exists (Lg Page:4 Section:1 Step:3,4 The aggressor gNB informs (i.e. ACK) the victim gNB about the disappearance of RS).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cao and Baldemair to have the feature of “wherein the interference status information includes an acknowledgement (ACK) that indicates that no interference exists” as taught by Lg. The suggestion/motivation would have been for improving network robustness (Lg Section:1).

Specifically for claims 36 and 39, Cao discloses an apparatus for transmitting and receiving signals that includes a processor (Cao Fig.11 Para[0183] The base station contains a processor and a memory).

Regarding claims 31,34,37 and 40, Cao in view of Baldemair and Lg discloses the method and the apparatuses as explained above for Claim 30. Baldemair further discloses wherein the ID information associated with the first communication node is an identifier of a set to which the first communication node belongs (Baldemair Para[0049,0051] The unique total cell ID or group ID (i.e. set ID) is included in the PSS (i.e. reference signal)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cao and Lg to have the feature of “wherein the ID information associated with the first communication node is an identifier of a set to which the first communication node belongs” as taught by Baldemair. The suggestion/motivation would have been for improved handling of BS-to-BS interference (Baldemair Para[0004]).
Regarding claims 42,43,44 and 45, Cao in view of Baldemair and Lg discloses the method and the apparatuses as explained above for Claim 30. Lg further discloses wherein an existing interference cancellation mechanism is unchanged (not given patentable weight due to non-selective option) or further interference cancellation is performed after the first reference signal comprising the interference status information is received (Lg Page:3 Section:1 Step:2-4 The aggressor continues remote interference mitigation while receiving RS-1 transmission till).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cao and Baldemair to have the feature of “wherein further interference cancellation is performed after the first reference signal comprising the interference status information is received” as taught by Lg. The suggestion/motivation would have been for improving network robustness (Lg Section:1).
Regarding claims 46,47,48 and 49, Cao in view of Baldemair and Lg discloses the method and the apparatuses as explained above for Claim 30. Lg further discloses wherein the interference status information includes a non-acknowledgement (NACK) that indicates that interference still exists (Lg Page:3 Section:1 Step:2-4 The aggressor gNB sends RS marked as RS-2 (i.e. NACK) to inform the victim gNB about atmospheric ducting phenomenon (i.e. interference) still exists).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cao and Baldemair to have the feature of “wherein the interference status information includes a non-acknowledgement (NACK) that indicates that interference still exists” as taught by Lg. The suggestion/motivation would have been for improving network robustness (Lg Section:1).



Claims 32,35,38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Baldemair, Lg and in further view of LY et al. (US 2021/0321268 Al, hereinafter referred to as “Ly”).

Regarding claims 32,35,38 and 41, Cao in view of Baldemair and Lg discloses the method and the apparatuses as explained above for Claim 30. Cao in view of Baldemair and Lg does not explicitly disclose wherein the first reference signal is a remote interference management reference signal (RIM-RS).
However, Ly from a similar field of invention discloses wherein the first reference signal is a remote interference management reference signal (RIM-RS) (Ly Fig.8 Para[0071] The aggressor BS (i.e. first communication node) sends RIM-RS (i.e. first reference signal).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cao, Baldemair and Lg to have the feature of “wherein the first reference signal is a remote interference management reference signal (RIM-RS)” as taught by Ly. The suggestion/motivation would have been for remote interference mitigation between base stations using reference signals (Ly Para[0001]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).



Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2021/0306878 to Jin (Fig.4,10 and associated paragraphs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415